DETAILED ACTION
The status of the claims stands as follows:
Pending claims:				1-20
Withdrawn claims: 				None
Previously cancelled claims: 		None
Newly cancelled claims:			None
Amended claims: 				4-9, 11, 12, 15, 16, 19, and 20
New claims: 					None
Claims currently under consideration:	1-20
Currently rejected claims:			1-20
Allowed claims:				None

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Interpretation
Claims 14 and 18 recites “wherein the content of cycloalanylserine adjusted in step (a) is 0.0070 to 2.0 mg/100 mL”.  For the purpose of this examination, the claims will be interpreted as the content of cycloalanylserine in the food or beverage product was adjusted to 0.0070 to 2.0 mg/100 mL.  Claims 15 and 19 recite “wherein the content of ethanol adjusted in step (b) is 0.0080 to 0.12 g/100 mL”.  For the purpose of this examination, the claims will be interpreted as the content of ethanol in the food or beverage product was adjusted to 0.0080 to 0.12 g/100 mg/100 mL.  Claims 16 and 20 recite “wherein the content of propylene glycol adjusted in step (b) is 0.0080 to 0.12 g/100 mL”.  For the purpose of this examination, the claims will be interpreted as the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “food or beverage product comprising cycloalanylserine, and ethanol and/or propylene glycol”, and the claim also recites “a content of ethanol in the food or beverage product is 0.00080 to 0.60 g/100 mL, and a content of propylene glycol in the food or beverage product is 0.00080 to 0.60 g/100 mL” which is the narrower statement of the range/limitation as the broad recitation requires ethanol and/or propylene glycol in the product and the narrow recitation requires both ethanol and propylene glycol to be in the product. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 6 and 8 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 6 recites Y≤ 0.2307 x X-0.08 and Y ≥ 0.0447 x X0.4497; however, the amount of ethanol required by claim 1 is not encompassed by this range when the amount of cycloalanylserine is within the range required by claim 1.  Similarly, Claim 8 recites Y≤ 0.0533 x X-0.25 and Y ≥ 0.0045 x X0.3495; however, the amount of propylene glycol required by claim 1 is not encompassed by this range when the amount of cycloalanylserine is within the range required by claim 1.  Since claims 6 and 8 require amounts of ethanol or propylene glycol that are outside of the ranges already required by claim 1, the claims are indefinite.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (Yamamoto et al., “Development of LC-MS/MS analysis of cyclic dipeptides and its application to tea extract”, August 2015, Bioscience, Biotechnology, and Biochemistry, vol. 80, No. 1, page 172-177) in view of Junairiah (Junairiah et al., “Identification of Bioactive Compounds of Thiudium tamariscellum”, August 2016, 3rd International Postgraduate Conference on Biotechnology, pages 117-122) and Carlson (US 2016/0198750), as evidenced by Borthwick (Borthwick, A.D., Da Costa, N.C., “2,5-diketopiperazines in food and beverages: Taste and bioactivity”, 2015, Critical Reviews in Food Science and Nutrition, vol. 57, issue 4, pages 718-742).
Regarding claim 1, Yamamoto teaches 2,5-diketopiperazines (DKPs) as bioactive components being used as functional components (page 172, column 1, paragraphs 1-3) in food products, as evidenced by Borthwick (Abstract).   Yamamoto also teaches that DKPs are known to occur in foods, especially in foods that are heated (page 172, column 1, paragraph 2).  It does not teach the food product to comprise cycloalanylserine in an amount of 0.0015-5.0 mg/100 mL and ethanol and/or propylene glycol in an amount of 0.00080-0.6 g/100 mL.
However, Junairiah teaches that cycloalanylserine is a bioactive compound (page 120, Peak 4 in Table 3) found in bryophytes that can be used for herbal medicine (page 117, Introduction).  Carlson teaches a food or beverage product (Abstract) comprising a sweetener composition comprising a functional ingredient that has real or perceived health benefits ([0132]), and ethanol ([0101], [0126]) and propylene glycol ([0101], [0103]), wherein an appropriate content of the functional ingredient in the food or beverage product is readily determined by a skilled practitioner ([0276]), a content of ethanol in the food or beverage product is 0.0625-1 g/100 mL (corresponding to 625-10,000 ppm) ([0126]) which overlaps the claimed ethanol content range, and a content of 
It would have been obvious for a person of ordinary skill in the art to have modified the product of Yamamoto to include cycloalanylserine as taught by Junairiah.  Since Yamamoto teaches the usage of DKPs as functional components in foods due to their bioactivity, but teaches that only certain DKPs were selected to be analyzed with the disclosed analytical method (page 172, column 2, paragraph 2), a skilled practitioner would be motivated to consult an additional reference such as Juairiah in order to determine other types of bioactive DKPs that can be used in foods.  Therefore, the selection of cycloalanylserine as a bioactive compound in a food product renders the claim obvious.
It would have been obvious for a person of ordinary skill in the art to have modified the food product of Yamamoto to comprise ethanol and propylene glycol in the amounts taught by Carlson.  Since Yamamoto teaches the inclusion of DKPs as functional ingredients in food, but does not specify a food composition, a skilled practitioner would be motivated to consult an additional reference such as Carlson in order to determine a suitable food composition in which to use a functional ingredient.  In consulting Carlson, the practitioner would find that a food composition includes a functional ingredient, ethanol, and propylene glycol.  The content range of the functional ingredient is determined by a skilled practitioner while the contents of ethanol and propylene glycol overlaps the claimed content ranges; therefore, the selection of an amount of functional ingredient within the claimed range and the selection of an amount of ethanol and propylene glycol within the overlapping ranges renders the claimed content ranges 
Regarding claim 2, the prior art teaches the invention as disclosed above in claim 1, including the functional ingredient (Yamamoto, page 172, column 1, paragraphs 1-3) is cycloalanylserine as it is a bioactive compound (Junairiah, page 120, Peak 4 in Table 3; page 117, Introduction) and an appropriate content of the functional ingredient in the food or beverage product is readily determined by a skilled practitioner (Carlson [0276]).  Therefore, the selection of an amount of cycloalanylserine as the functional ingredient within the claimed range renders it obvious.
Regarding claim 3, the prior art teaches the invention as disclosed above in claim 1, including the content of ethanol in the product is 0.0625-1 g/100 mL (corresponding to 625-10,000 ppm) (Carlson [0126]) which overlaps the claimed ethanol content range.
 Regarding claim 4, the prior art teaches the invention as disclosed above in claim 1, including the content of propylene glycol in the product is 0.01-25 g/100 mL (corresponding to 100-250,000 ppm) (Carlson [0104]) which overlaps the claimed propylene glycol content range.
Regarding claim 5, the prior art teaches the invention as disclosed above in claim 1, including the functional ingredient (Yamamoto, page 172, column 1, paragraphs 1-2) is cycloalanylserine as it is a bioactive compound (Junairiah, page 120, Peak 4 in Table 3; page 117, Introduction) and an appropriate content of the functional ingredient in the food or beverage product is readily determined by a skilled practitioner (Carlson [0276]).  It also teaches the content of ethanol in the product is 0.0625-1 g/100 mL (corresponding -0.239 and Y ≥ 0.0028 x X0.6556 renders the claim obvious.
Regarding claim 6, the prior art teaches the invention as disclosed above in claim 1, including the functional ingredient (Yamamoto, page 172, column 1, paragraphs 1-2) is cycloalanylserine as it is a bioactive compound (Junairiah, page 120, Peak 4 in Table 3; page 117, Introduction) and an appropriate content of the functional ingredient in the food or beverage product is readily determined by a skilled practitioner (Carlson [0276]).  It also teaches the content of ethanol in the product is 0.0625-1 g/100 mL (corresponding to 625-10,000 ppm) (Carlson [0126]).  Therefore, the selection of contents of cycloalanylserine and ethanol that satisfies Y≤ 0.2307 x X-0.08 and Y ≥ 0.0447 x X0.4497 renders the claim obvious.
Regarding claim 7, the prior art teaches the invention as disclosed above in claim 1, including the functional ingredient (Yamamoto, page 172, column 1, paragraphs 1-2) is cycloalanylserine as it is a bioactive compound (Junairiah, page 120, Peak 4 in Table 3; page 117, Introduction) and an appropriate content of the functional ingredient in the food or beverage product is readily determined by a skilled practitioner (Carlson [0276]).  It also teaches the content of propylene glycol in the product is 0.01-25 g/100 mL (corresponding to 100-250,000 ppm) (Carlson [0104]).  Therefore, the selection of contents of cycloalanylserine and propylene glycol that satisfies Y≤ 0.2659 x X-0.425 and Y ≥ 0.0022 x X0.551 renders the claim obvious.
Regarding claim 8, the prior art teaches the invention as disclosed above in claim 1, including the functional ingredient (Yamamoto, page 172, column 1, paragraphs 1-2) is -0.25 and Y ≥ 0.0045 x X0.3495 renders the claim obvious.
Regarding claim 9, the prior art teaches the invention as disclosed above in claim 1, including the DKPs are common compounds in foods, especially in heat-treated foods,  such as whey protein, coffee, chicken essence (Yamamoto, page 172, column 1, paragraph 1) and mosses (Junairiah, paragraph 2 of Introduction).  Therefore, although Junairiah does not teach the moss to be heat-treated prior to extracting cycloalanylserine, it is known in the art that DKPs occur in animal (corresponding to whey protein and chicken essence) and plant-derived peptides (corresponding to coffee and mosses) and that DKPs are especially common in heat-treated foods.  Since heat-treated products of animal and plant-derived peptides are known sources of DKPs, it would be obvious to use cycloalanylserine obtained from these sources.  Furthermore, “[t]he selection of a known material based on its suitability for its intended use supported a prima facie
Regarding claim 10, the prior art teaches the invention as disclosed above in claim 9, including the DKPs are common compounds in foods, especially in heat-treated foods,  such as whey protein, coffee, chicken essence (Yamamoto, page 172, column 1, paragraph 1) and mosses (Junairiah, paragraph 2 of Introduction).  Therefore, although Junairiah does not teach the moss to be heat-treated prior to extracting cycloalanylserine, it is known in the art that DKPs occur in animal- (corresponding to whey protein and chicken essence) and plant-derived peptides (corresponding to coffee and mosses) and that DKPs are especially common in heat-treated foods.  Since heat-treated products of animal and plant-derived peptides are known sources of DKPs, it would be obvious to use cycloalanylserine obtained from these sources.  Furthermore, “[t]he selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  See MPEP 2144.07.  Since the cycloalanylserine is merely intended as an ingredient in a food or beverage product, cycloalanylserine obtained from a plant-derived peptide that was not heat-treated as is used in Junairiah, is suitable for the intended purpose.
Regarding claim 11, the prior art teaches the invention as disclosed above in claim 1, including the food or beverage product is a transparent beverage (corresponding to sports drinks, enhanced water drinks, enhanced water with vitamins, near water drinks) (Carlson [0358]).
Regarding claim 12, the prior art teaches the invention as disclosed above in claim 1, including the food or beverage product is packaged in a container (corresponding to 
Regarding claim 13, Yamamoto teaches 2,5-diketopiperazines (DKPs) as bioactive components being used as functional components (page 172, column 1, paragraphs 1-3) in food products, as evidenced by Borthwick (Abstract).   Yamamoto also teaches that DKPs are known to occur in foods, especially in foods that are heated (page 172, column 1, paragraph 2).  It does not teach a method for producing the food or beverage product, comprising: step (a) of adding cycloalanylserine to adjust a content of cycloalanylserine in the food or beverage product to an amount of 0.0015-5.0 mg/100 mL; and step (b) of adding ethanol and/or propylene glycol to adjust a content of ethanol and/or propylene glycol in the food or beverage product to an amount of 0.00080-0.6 g/100 mL.
However, Junairiah teaches that cycloalanylserine is a bioactive compound (page 120, Peak 4 in Table 3) found in bryophytes that can be used for herbal medicine (page 117, Introduction).  Carlson teaches a method of preparing a food or beverage product (Abstract) comprising a sweetener composition comprising a functional ingredient that has real or perceived health benefits ([0132]), and ethanol ([0101], [0126]) and propylene glycol ([0101], [0103]), wherein an appropriate content of the functional ingredient in the food or beverage product is readily determined by a skilled practitioner ([0276]), a content of ethanol in the food or beverage product is 0.0625-1 g/100 mL (corresponding to 625-10,000 ppm) ([0126]) which overlaps the claimed ethanol content range, and a content of propylene glycol in the food or beverage product is 0.01-25 g/100 mL (corresponding to 100-250,000 ppm) ([0104]) which overlaps the claimed propylene glycol content range.
It would have been obvious for a person of ordinary skill in the art to have modified the product of Yamamoto to include cycloalanylserine as taught by Junairiah.  Since Yamamoto teaches the usage of DKPs as functional components in foods due to their bioactivity, but teaches that only certain DKPs were selected to be analyzed with the disclosed analytical method (page 172, column 2, paragraph 2), a skilled practitioner would be motivated to consult an additional reference such as Juairiah in order to determine other types of bioactive DKPs that can be used in foods.  Therefore, the selection of cycloalanylserine as a bioactive compound in a food product renders the claim obvious.
It would have been obvious for a person of ordinary skill in the art to have modified the method of Yamamoto to comprise adding ethanol and propylene glycol to the product as taught by Carlson.  Since Yamamoto teaches the inclusion of DKPs as functional ingredients in food, but does not specify a food composition, a skilled practitioner would be motivated to consult an additional reference such as Carlson in order to determine a suitable food composition in which to use a functional ingredient.  In consulting Carlson, the practitioner would find that a food composition includes a functional ingredient, ethanol, and propylene glycol.  The content range of the functional ingredient is determined by a skilled practitioner while the contents of ethanol and propylene glycol overlaps the claimed content ranges; therefore, the selection of an amount of functional ingredient within the claimed range and the selection of an amount of ethanol and propylene glycol within the overlapping ranges renders the claimed content ranges obvious.  In consulting Carlson, the practitioner would also find that the composition can 
Regarding claim 14, the prior art teaches the invention as disclosed above in claim 13, including the functional ingredient (Yamamoto, page 172, column 1, paragraphs 1-3) is cycloalanylserine as it is a bioactive compound (Junairiah, page 120, Peak 4 in Table 3; page 117, Introduction) and an appropriate content of the functional ingredient in the food or beverage product is readily determined by a skilled practitioner (Carlson [0276]).  Therefore, the selection of an amount of cycloalanylserine as the functional ingredient within the claimed range renders it obvious.
Regarding claim 15, the prior art teaches the invention as disclosed above in claim 13, including the content of ethanol in the product is 0.0625-1 g/100 mL (corresponding to 625-10,000 ppm) (Carlson [0126]) which overlaps the claimed ethanol content range.
Regarding claim 16, the prior art teaches the invention as disclosed above in claim 13, including the content of propylene glycol in the product is 0.01-25 g/100 mL (corresponding to 100-250,000 ppm) (Carlson [0104]) which overlaps the claimed propylene glycol content range.
Regarding claim 17, Yamamoto teaches 2,5-diketopiperazines (DKPs) as bioactive components being used as functional components (page 172, column 1, paragraphs 1-3) in food products, as evidenced by Borthwick (Abstract).   Yamamoto also teaches that DKPs are known to occur in foods, especially in foods that are heated (page 172, column 1, paragraph 2).  It does not teach a method for reducing lingering unpleasant bitterness of cycloalanylserine in a food or beverage product, comprising: step (a) of adding cycloalanylserine to adjust a content of cycloalanylserine in the food or beverage product 
However, Junairiah teaches that cycloalanylserine is a bioactive compound (page 120, Peak 4 in Table 3) found in bryophytes that can be used for herbal medicine (page 117, Introduction).  Carlson teaches a method of reducing lingering unpleasant bitterness of a food or beverage (corresponding to providing a sugar-like flavor and temporal profile to sweetened compositions) ([0013]) comprising a sweetener composition comprising a functional ingredient that has real or perceived health benefits ([0132]), and ethanol ([0101], [0126]) and propylene glycol ([0101], [0103]), wherein an appropriate content of the functional ingredient in the food or beverage product is readily determined by a skilled practitioner ([0276]), a content of ethanol in the food or beverage product is 0.0625-1 g/100 mL (corresponding to 625-10,000 ppm) ([0126]) which overlaps the claimed ethanol content range, and a content of propylene glycol in the food or beverage product is 0.01-25 g/100 mL (corresponding to 100-250,000 ppm) ([0104]) which overlaps the claimed propylene glycol content range.
It would have been obvious for a person of ordinary skill in the art to have modified the product of Yamamoto to include cycloalanylserine as taught by Junairiah.  Since Yamamoto teaches the usage of DKPs as functional components in foods due to their bioactivity, but teaches that only certain DKPs were selected to be analyzed with the disclosed analytical method (page 172, column 2, paragraph 2), a skilled practitioner would be motivated to consult an additional reference such as Juairiah in order to determine other types of bioactive DKPs that can be used in foods.  Therefore, the 
It would have been obvious for a person of ordinary skill in the art to have modified the method of Yamamoto to comprise adding ethanol and propylene glycol to the product as taught by Carlson.  Since Yamamoto teaches the inclusion of DKPs as functional ingredients in food, but does not specify a food composition, a skilled practitioner would be motivated to consult an additional reference such as Carlson in order to determine a method of making a suitable food composition in which to use a functional ingredient.  In consulting Carlson, the practitioner would find that a food composition includes a functional ingredient, ethanol, and propylene glycol and that the method of making the food or beverage product comprises providing a sugar-like flavor and temporal profile in the product.  Therefore, although the method is not directed to reducing bitterness of cycloalanylserine specifically, the sugar-like profile of the product will reduce the bitterness of all ingredients within it, thereby rendering the purpose of the method obvious.  The content range of the functional ingredient is determined by a skilled practitioner while the contents of ethanol and propylene glycol overlaps the claimed content ranges; therefore, the selection of an amount of functional ingredient within the claimed range and the selection of an amount of ethanol and propylene glycol within the overlapping ranges renders the claimed content ranges obvious.  In consulting Carlson, the practitioner would also find that the composition can be a beverage product as well as a food product, thereby rendering the claimed beverage product obvious.
Regarding claim 18, the prior art teaches the invention as disclosed above in claim 17, including the functional ingredient (Yamamoto, page 172, column 1, paragraphs 1-3) is 
Regarding claim 19, the prior art teaches the invention as disclosed above in claim 17, including the content of ethanol in the product is 0.0625-1 g/100 mL (corresponding to 625-10,000 ppm) (Carlson [0126]) which overlaps the claimed ethanol content range.
Regarding claim 20, the prior art teaches the invention as disclosed above in claim 17, including the content of propylene glycol in the product is 0.01-25 g/100 mL (corresponding to 100-250,000 ppm) (Carlson [0104]) which overlaps the claimed propylene glycol content range.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly Kershaw whose telephone number is (571)272-2847.  The examiner can normally be reached on Monday - Thursday 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

/KELLY P KERSHAW/Examiner, Art Unit 1791